DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 2-4, 7-9, and 11-19 are pending in the application.  Claims 1, 5, 6, and 10 have been canceled.  Claims 18 and 19 are new.  Claims 2, 12, and 17 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 7-9, 11, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Styrc (US 2009/0299449 A1) in view of Nadal (US 6,302,891 B1).
Regarding claim 2, Styrc discloses (Figure 4) a medical device, comprising: a catheter shaft (101) having a distal end, a proximal end, a medial portion between the distal end and the proximal end, and an access opening (at 61) located in the medial portion of the catheter shaft; an expandable implant (13) arranged on the catheter shaft 
In the same field of endeavor, Nadal teaches an expandable implant (30) arranged on a catheter shaft in a collapsed configuration and comprising a constraining line (69) comprising a first end and a second end (extending out of 66b in Figure 8) and forming a primary loop surrounding the distal end of the expandable implant and a secondary loop (see Figure 10 annotated below), wherein the first and the second end of the constraining line pass through the secondary loop (Column 6, lines 57-64).

    PNG
    media_image1.png
    602
    330
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the constraining line disclosed by Styrc to form a secondary loop, wherein the first end and the second end of the constraining line pass through the secondary loop.  This modification would provide an additional loop surrounding the implant and thus additional securement of the implant to maintain its position with respect to the catheter shaft.

Regarding claims 7 and 8, Styrc as modified by Nadal above teaches that the expandable implant comprises a stent pattern (21), and wherein the constraining line is woven around a circumference of the expandable implant (paragraph 0075).  However, Styrc as modified by Nadal above fails to explicitly teach that the stent pattern includes straight segments and apices, and wherein the constraining line is woven through alternating straight segments or apices at an angle relative to a longitudinal axis of the expandable implant.
	Nadal further teaches the expandable implant comprises a stent pattern (31) including straight segments and apices (zigzag configuration; Column 6, lines 60-61), and wherein the constraining line is woven through alternating straight segments around a circumference of the expandable implant (Column 6, lines 60-61; see Figure 10 annotated below) at an angle relative to a longitudinal axis of the expandable implant.

    PNG
    media_image2.png
    610
    357
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stent pattern to include straight segments and apices, and wherein the constraining line is woven through alternating straight segments or apices at an angle relative to a longitudinal axis of the expandable implant, as taught by Nadal.  This modification provides a configuration that maintains the expandable implant clamped externally against the catheter (Column 6, lines 54-56).

Regarding claim 11, the first edge and the second edge of the primary sleeve are positioned on opposite extremes of the sleeve, and thus do not contact each other (Styrc, Figure 4).
Regarding claim 15, Styrc as modified by Nadal teaches (Styrc, Figure 4) at least one additional sleeve (15) such that the primary sleeve (17) and the additional sleeve form a plurality of sleeves that are concentrically surrounding the expandable implant (Figure 3) and capable of deploying the expandable implant in a first stage and a second stage, the first stage comprising releasing at least one of the plurality of sleeves to a configuration suitable to constrain the expandable implant only to an intermediate configuration, and the second stage comprising removing a remainder of the plurality of sleeves from the expandable implant to release the expandable implant to the expanded configuration.
Regarding claim 17, Styrc discloses (Figure 4) a medical device, comprising: a catheter shaft (101) having a distal end, a proximal end, a medial portion between the distal end and the proximal end, and an access opening (at 61) located in the medial portion of the catheter shaft; an expandable implant (13) arranged on the catheter shaft and having a collapsed configuration (Figure 3), an expanded configuration (Figure 1), a proximal end (63), and a distal end (61); and a primary sleeve (17) releasably 
In the same field of endeavor, Nadal teaches an expandable implant (30) arranged on a catheter shaft in a collapsed configuration and comprising a constraining line (69) comprising a first end and a second end (extending out of 66b in Figure 8) and forming a primary loop surrounding the distal end of the expandable implant and a secondary loop (see Figure 10 annotated below), wherein the first and the second end of the constraining line pass through the secondary loop (Column 6, lines 57-64).

    PNG
    media_image1.png
    602
    330
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the constraining line disclosed by Styrc to form a secondary loop, wherein the first end and the second end of the constraining line pass through the secondary loop.  This modification would provide an additional loop surrounding the implant and thus additional securement of the implant to maintain its position with respect to the catheter shaft.

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons were provided in the previous Office Action.
Claims 12-14, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 12 was amended to require that the catheter shaft has a distal end, a proximal end, a medial portion between the distal end and the proximal end, and an access opening located in the medial portion of the catheter shaft.  These limitations, in combination with the other limitations in the claim, are not disclosed or suggested in the prior art of record.  The previously cited Nadal reference does not disclose or suggest an access opening located in the medial portion of the catheter shaft.  It would not be obvious to modify Nadal to have an access opening in a medial portion of the catheter shaft, because that would alter the mechanism for release of the stent graft that is disclosed.  The Styrc reference cited above teaches a catheter shaft having an access opening in the medial portion of the catheter shaft, but fails to disclose or suggest the sleeve and coupling member configuration that is required in claim 12.  Claims 13 and 14 are dependent on claim 12, thus are also allowable over the prior art of record.
Claims 18 and 19 are allowable over the prior art of record because they contain the limitations of claims 4 and 16, respectively, written in independent form including all of the limitations of the base claim and any intervening claims.  As stated above, claims 4 and 16 were indicated allowable in the previous Office Action. 


Response to Arguments
Applicant’s arguments with respect to claims 2, 3, 7-9, 11, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment necessitated an alternate interpretation of the Styrc reference.
The Applicant has alleged that the Office is relying on an end of the endoprosthesis is analogous to the claimed access opening.  This is not the case.  For clarification, in Figure 4, Styrc discloses a pair of access openings formed in the wall of the catheter shaft (101). One at an end of the catheter shaft (101) that cooperates with a filament (103) to constrain the expandable implant (at 63), and a medial access opening (between the ends of the catheter shaft) that cooperates with a filament (105) to constrain the expandable implant (at 61).  In paragraph 0075, Styrc discloses that the filaments engage the frame (21) of the expandable implant (13) and form tightening loops, the length of which can be controlled by extensions of the filaments (103, 105) up to the proximal end of the catheter shaft (101).  The Examiner is defining the claimed access opening as the medial opening that cooperates with filament (105) to constrain the expandable implant (at end 61).  Paragraph 0074 references application 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771